department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division date date number release date legend org organization name xx date address address org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail-return receipt requested dear in a determination_letter dated january 19xx you were held to be exempt from federal_income_tax under sec_501 c of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 c of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 c of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on november 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code you are required to file federal_income_tax returns for the tax periods s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted or unless an examiner's report for income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely director eo examinations nanette m downing department of the treasury internal_revenue_service te_ge eo examination sec_30 east st suite 1130b mail stop st paul mn tax_exempt_and_government_entities_division date november legend org organization name xx date address address org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment to your organization’s exempt status is necessary if you accept our findings please sign and return the enclosed form 6018-a consent to proposed action we will then send you a final letter modifying or revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this in the event of revocation you will be required to file federal letter will become final income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the examiner as soon as possible unless a report of income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast tract mediation services referred to in publication do not apply to exempt_organizations if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in the united_states tax_court the united_states court of federal claims or the united_states district after satisfying procedural and jurisdictional requirements as described in court publication you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication form 6018-a report of examination envelope form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx 20xx org city state legend org organization name co-1 company issues xx date city - city state - state issue whether the org also known as org is still qualified to be exempt under sec_501 of the internal_revenue_code irc issue applied retroactively to tax_year beginning january 20xx whether the revocation of the organization’s tax-exempt status should be facts the main activity of the org is an exempt_organization located in organization is to run a golf course that is open from april to october each year the organization was granted its exempt status in january 19xx as an exempt_organization under sec_501 the letter of exemption explained that a sec_501 c is permitted to receive up to percent of its gross_receipts including investment_income from sources outside of its membership without losing its tax exempt status’ of the internal_revenue_code state c city the golf course were separated into the members of the following categories individual family spouse college student junior rate spring sales and fall sales the organization also allowed non-members to use the course with these players paying different rates based on the type of golf played holes holes or twilight rate in addition to non-members paying by type of golf played the organization maintained books_and_records for players who used the course that were members of the co-1 the organization had a reciprocal agreement with this golf located in course that allowed co-1 members to play golf at org at in exchange for this reduced_rate members of the org played at their course at a discounted rate the organization did not have any signs at the golf course that stated the golf course was for members only and also maintained a website that advertised the golf course was open to the public’ a discounted rate city state the organization also received revenue from the sales of food and alcohol sold in the clubhouse the food sold at the clubhouse was concession type food and not a full service restaurant the types of food sold were pop chips candy and hot dogs with the area having one grill and one refrigerator the organization explained during a tour of the facility that the bar was often the only cash register open since the bartender ran both the bar and food area at the same time a pro shop was also located in the form 886-a rev issued november 20xx department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx 20xx org city state the pro shop had a separate cash register that recorded membership clubhouse sales green fee sales storage fees range balls and pro shop items the pro shop items were owned by the director of golf who deducted the sales of these items from the daily total of items sold in the pro shop the income and expenses relating to the pro shop items were not recorded on the organization’s books_and_records the organization had unrelated_business_income by allowing non-members to use the golf course with the annual form 990-t required to be filed by may following the close of the calendar_year the organization provided copies of the form 990-t filed in tax years 20xx 20xx and 20xx an extension to file the form 990-t for tax_year ending december 20xx has been filed and the return has not been filed as of october 20xx during the field_examination the organization was asked to produce the daily activity sheets for tax_year 20xx showing the number of members and non-members playing each day the organization’s president and director of golf did not provide any documentation showing the organization maintained records of the number of member and non-members using the golf course the income and expense allocation worksheet provided during the field_examination showed the allocation of member and non-member with the non-member income and expenses reported on the form 990-t for member income the worksheet listed annual green fees received from members winter storage fees trail fees green fees from co-1 members and of the other income and expenses of the organization the other income and expenses of the organization included range ball sales golf cart rentals and clubhouse sales food and bar for the non-member allocation the green fees collected from non-members and of the other income and expenses were allocated on the form 990-t as explained above the organization did not have documentation to show how the allocation was determined in allocating of the income to members and to non- members for the 20xx tax_year the organization's income and expense allocation worksheet also showed the same method of allocating member and non-member income in computing their unrelated_business_income on the organization explained in their response to information_document_request number that the allocation for future tax years was as follows we do not have a reasonable method for going back to determine the extent of the non-member and our member and guest play in relationship to the total business we generated in any year’ the form 990-t form 886-acrev issued november 20xx department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org city state 20xx 20xx 20xx law sec_162 of the internal_revenue_code irc allows expenses to be deducted that are ordinary and necessary in carrying on any trade_or_business sec_277 of the irc states that in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members ’ sec_6001 of the irc provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_501 c of the irc defines an exempt_organization under this section as one that is organized for the pleasure recreation and other nonprofit purposes for its members sec_1_501_c_7_-1 of the income_tax regulations regs provides that in general are supported by the exemption extends to membership fees dues and assessments club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 a however a clubs which recreation social and receipts revenue rev procedure as amended by public law provides certain gross_receipts safe harbors ie social clubs may receive up to of their total gross their within thi sec_35 limit no membership without jeopardizing their tax-exempt status more than of a club's gross_receipts may be derived from nonmember use of the club's facilities and or services if these standards are exceeded a social_club will not qualify for exemption pursuant to sec_501 investment including sources income outside from of under revrul_68_638 the court ruled that a country club organized for the promotion and enjoyment of golf and other sports for its members was not exempt the club engaged in golf tournaments that under sec_501 c of the code attracted large numbers of spectators during the tournaments the club received form 886-acrev issued november 20xx department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx 20xx org city state substantial receipts from admission fees broadcasting rights parking fees and food and beverage concessions the net_income received from the tournaments was used for capital improvements and club operating_expenses the revenue_ruling explained that this country club was not exempt for two reasons is engaged in business with the general_public by hosting an annual golf tournament to which the public is admitted for a charge and income from the tournaments is inuring to the benefit of the members in the form of improved facilities and increased services’ it government’s position issue whether the org is still qualified to be exempt under sec_501 of the internal_revenue_code irc a review of the general ledger indicated separate_accounts for the green fees received from membership dues green fees from co-1 member storage of golf carts member use of lockers and member use of trail fees the general ledger also showed non- member revenue as shown in the accounts for holes holes and twilight play the organization’s investment_income was a de_minimis amount and not used in the calculation the organization provided books_and_records for the 20xx tax_year that were reviewed during the field_examination for the 20xx the organization provided a trial balance worksheet that reported the income and expenses for both tax_year 20xx and 20xx for tax_year ending december 20xx an income and expense allocation worksheet was provided that showed the amounts allocated to members and to non- members for the last year december 20xx the organization submitted a copy of their general ledger that showed the separate_accounts that reported member and non- member amounts received the allocation worksheet for tax years 20xx 20xx and 20xx showed the organization calculated of the bar and food revenue and of the cart and range rentals as non-member income and no documentation showing how this allocation method had been determined by keeping books_and_records of member and non-member use of the golf course as member income organization the had is the government's position that the organization must maintain books_and_records it indicating how the member and non-member allocation percentages were determined to be ordinary and necessary expenses under sec_162 of the irc under sec_6001 of the irc an organization must provide books_and_records to document the amounts reported on their federal tax returns form 886-acrev issued november 20xx department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx 20xx org city state the revenue posted to the general ledger accounts from co-1 was as follows dollar_figuredollar_figure dollar_figuredollar_figure for tax years 20xx 20xx 20xx and 20xx respectively a review of the form 990-t allocation worksheet indicated the organization included the revenue from this outside golf course as member income is the government's position that this income is non-member income since no membership dues have been collected from these individuals since the revenue was not from members it the following chart shows the organization’s allocation of and for member and non-member clubhouse and cart range rentals revenue from co-1 non-member green fees collected from non-members and revenue received from members revenue type member revenue non-member revenue total revenue member percentage non-member percentage non-member use exceed sec_15 20x 20x xx 20xx xx 20xx yes yes yes yes dual revenue sources x 20xx x 20xx 20x 20x bar and food revenue total form 990-t allocated with amount allocated to members cart and range rentals non-member of member of co-1 non-member green fees form 886-arev issued november 20xx department of the treasury - internal_revenue_service page -5- fotm a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx 20xx org city state member revenue per books_and_records locker handicap range fees ind family trail fees cart storage individual dues fall dues spring dues spouse dues junior dues college dues family dues total the above calculation used the allocation as reported by the organization to members and to non-members for revenue received from bar and food and cart and range rentals as stated above the organization must use a reasonable method to allocate the percentage of use by members and non-members for org a reasonable method would be the rounds of golf played by non-members and non- members with this percentage obtained by a daily count of rounds of golf maintained by the organization as documentation for their form 990-t completion the safe_harbor in revproc_71_17 as amended by public law allows org to receive only of their receipts from members and a total of with investment_income the above chart showed the revenue received from members and non- members with the non-member percentage ranging from to in tax years 20xx through 20xx the non-member use of the organization’s golf course consistently exceeded even with the allocation of and which was calculated based upon no documentation the organization’s website stated that the golf course was open to the public and had no signs stating that the golf course was open only to members it is the government's position that the organization is operating a golf course as one that is not a membership_organization as required for an exempt_organization under sec_501 c of the internal_revenue_code irc it is the government's position that the organization can no longer be exempt under sec_501 c of the irc since the golf course is open to non-members and the revenue received from non-members exceeds the allowable_amount under revproc_71_17 form 886-a rev issued november 20xx department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx 20xx org city state issue whether the revocation of the organization’s tax-exempt status should be applied retroactively to tax_year beginning january 20xx since the first year under examination is the year ending december 20xx it is the government's position that the exempt status should be revoked back to january 20xx taxpayer’s position the taxpayer was advised during the field_examination that the non-member amounts exceeded the allowable and they agree to revocation of the exempt_organization the organization has explained in their replies to information document requests idr that they will file form 1120’s for the tax years under examination conclusion based on the review of the income received by org the organization’s exempt status should be revoked since its income exceeded the maximum allowed under sec_501 c of the internal_revenue_code the organization will submit the annual form 1120's for tax years ending december 20xx december 20xx and december 20xx to the revenue_agent under sec_277 of the internal_revenue_code the organization cannot offset a loss from members against the income from the non-member activities on their form_1120 a loss on the member activity can only be carried forward to a later year to be taken against member income the organization will complete the form 1120’s using allocation for member and non-member income and expenses a reasonable method of form 886-acrev issued november 20xx department of the treasury - internal_revenue_service page -7-
